Citation Nr: 1551061	
Decision Date: 12/07/15    Archive Date: 12/16/15

DOCKET NO.  10-44 114A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a thoracolumbar spine disorder.  

2.  Entitlement to service connection for a respiratory disorder, to include chronic rhinitis status post deviated septum surgery.

3.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the cervical spine, prior to September 1, 2010 and in excess of 20 percent from that date.

4.  Entitlement to a compensable initial rating for right upper extremity radiculopathy associated with degenerative arthritis of the cervical spine prior to February 5, 2015 and in excess of 40 percent from that date.  


ATTORNEY FOR THE BOARD

K. Hughes, Counsel

INTRODUCTION

The Veteran had active service from July 1998 to June 2006. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama which granted service connection and assigned a 10 percent rating for degenerative arthritis and spondylosis, cervical spine at C4-C5 (claimed as neck with right arm radiation), effective June 20, 2006.  This rating decision also denied service connection for headaches, a back disorder and chronic rhinitis status post deviated septum surgery.  

An interim September 2010 rating decision assigned an increased 20 percent rating for cervical spine degenerative arthritis with radiculopathy of the right upper extremity from September 1, 2010, the date of VA examination showing increased disability.  

Per his request, the Veteran was scheduled for a Board videoconference hearing in September 2015, but failed to report.  His hearing request is deemed withdrawn.

Another interim April 2015 rating decision assigned a separate 40 percent rating for right upper extremity radiculopathy from February 5, 2015, the date of VA examination showing increased disability.  The RO explained that the right upper extremity radiculopathy was previously rated as noncompensable and was included with the evaluation of the Veteran's degenerative arthritis of the cervical spine.  

The Veteran did not file any document with VA expressing disagreement with the April 2015 rating decision.  However, the radiculopathy is a manifestation of his service-connected degenerative arthritis and spondylosis of the cervical spine at C4-C5.  When the Veteran disagreed with the amount of compensation awarded for the cervical spine disability, he did not limit his appeal to one manifestation but rather was seeking the highest rating or ratings available for disability due to his service-connected cervical spine disability.  See AB v Brown, 6 Vet. App. 35 (1993).  Moreover, regulation provides that VA is to evaluate any neurologic abnormalities associated with a spine disability under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1) (2015).  The Board is therefore required to consider whether ratings are warranted for neurologic abnormalities associated with the cervical spine condition.  For these reasons, the Board concludes that when the Veteran appealed the initial rating assigned for his degenerative arthritis and spondylosis of the cervical spine at C4-C5, his appeal encompassed ratings for all manifestations of the condition.  The award of the separate rating for radiculopathy in the April 2015 decision could not limit the Board's jurisdiction to less than it had acquired via the notice of disagreement filed in response to the June 2007 rating decision.  Thus, the issues before the Board include the initial rating for right upper extremity radiculopathy, with consideration of the period prior to the February 5, 2015 effective date assigned by the RO.

The Veteran also initiated an appeal of the RO's June 2007 denial of service connection for headaches.  However, a May 2015 rating decision granted service connection for headaches.  Hence, this matter is considered to be fully resolved and no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The issues of service connection for a respiratory disorder, to include chronic rhinitis status post deviated septum surgery, and a thoracolumbar spine disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to September 1, 2010, the preponderance of the evidence is against finding that the Veteran's degenerative arthritis of the cervical spine was manifested by forward flexion limited to 30 degrees, a combined range of motion limited to 170 degrees or less, or by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; incapacitating episodes were not shown.  

2.  From September 1, 2010, the preponderance of the evidence is against finding that the Veteran's degenerative arthritis of the cervical spine is manifested by either forward flexion limited to 15 degrees or favorable ankylosis of the entire cervical spine; incapacitating episodes were not shown.

3.  From the day following the Veteran's separation from service to February 5, 2015, the Veteran's degenerative arthritis of the cervical spine was productive of no more than mild right upper extremity radiculopathy.

4.  From February 5, 2015, the Veteran's degenerative arthritis of the cervical spine has been productive of no more than moderate right upper extremity radiculopathy.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for degenerative arthritis of the cervical spine, prior to September 1, 2010 and in excess of 20 percent from that date have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes (Codes) 5010-5242 (2015).

2.  The Veteran's right upper extremity radiculopathy associated with degenerative arthritis of the cervical spine warrants a separate increased 20 percent (but no higher) rating from (the earlier effective date of) June 20, 2006 to February 5, 2015 and a separate 40 percent (but no higher) rating thereafter.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code (Code) 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  This appeal arises from the Veteran's disagreement with the initial evaluation assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Veteran's pertinent VA and private treatment records have been secured.  He was afforded VA examinations in May 2007, September 2010 and February 2015.  The Board finds these examinations to be adequate for rating purposes as the examiners expressed familiarity with the record/pertinent medical history, and conducted thorough examinations, noting all findings necessary for consideration of the Veteran's claim.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The Rating Schedule is primarily a guide in the evaluation of a disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The Veteran is seeking an initial rating in excess of 10 percent for degenerative arthritis of the cervical spine, prior to September 1, 2010 and in excess of 20 percent from that date.  His service-connected cervical spine disorder is evaluated under Codes 5010-5242.  See 38 C.F.R. § 4.27.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual disorder on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual disorders, the number appropriate to the residual disorder will be added, preceded by a hyphen.  Id.  

Code 5010 states that arthritis due to trauma, substantiated by x-ray findings is to be rated as degenerative arthritis.  See 38 C.F.R. § 4.71a, Codes 5010.  In turn, degenerative arthritis, established by x-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected.  See 38 C.F.R. § 4.71a, Codes 5003.

Code 5242, for degenerative arthritis of the spine, applies the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  See 38 C.F.R. § 4.71a, Codes 5235-5242.  Under the General Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: 10 percent where forward flexion of the cervical spine is greater than 30 degrees but not greater that 40 degrees; or, combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees; or there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; the combined range of motion of the cervical spine not greater than 170 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine. 

Notes following the General Formula criteria provide the following:  First, associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion is 0 to 45 degrees, and left and right lateral rotation is 0 to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.  38 C.F.R. § 4.71a.

If there is evidence of intervertebral disc syndrome (IVDS), VA is directed to evaluate a cervical spine disorder under either the General Rating Formula or the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in a higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  See 38 C.F.R. § 4.71a, Code 5243.  Under the Formula for Rating IVDS, a 10 percent evaluation is assigned with the incapacitating episodes having a total duration of at least one week, but less than two weeks, during the past 12 months. Id.  A 20 percent evaluation is assigned for incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months.  Id.  A 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months.  Id.  A maximum 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Id.  For the purposes of evaluating disabilities under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Formula for Rating IVDS, Note 1.

In evaluating musculoskeletal disabilities, VA must determine whether the joint in question exhibits weakened movement, excess fatigability, or incoordination, and whether pain could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.

The Veteran's right upper extremity symptoms of pain, numbness, and occasional loss of grip strength, are rated under 38 C.F.R. § 4.124a, Code 8513, which evaluates impairment from paralysis of all radicular groups.  As he is right hand dominant, the ratings for the major arm apply to the Veteran's right upper extremity.  Under Code 8513, a 20 percent rating is warranted for mild incomplete paralysis of the major (and minor) extremity, a 40 percent rating is warranted moderate incomplete paralysis of the major extremity, a 70 percent rating is warranted for severe incomplete paralysis of the major extremity, and a maximum 90 percent rating is warranted for complete paralysis of the major extremity.  

A note accompanying the rating criteria explains that the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, Code 8513.

On his June 2006 VA Form 21-526, Veteran's Application for Compensation and/or Pension, the Veteran claimed service connection for his "neck with right arm radiation."  

VA treatment records throughout the appeal period note the Veteran's complaints of neck and cervical pain which radiates into the right upper extremity.  These records include a February 2007 treatment record which notes a history of cervical radiculopathy, neck pain, numbness 3-5 right and right hand loss of grip.  

On May 2007 VA examination, the Veteran complained of neck and upper back pain with radiation into the right arm (tingling and numbness in the right arm when he lifts anything heavy.)  Examination of the spine revealed mild tenderness over the lower cervical spine and right paraspinal muscles.  Range of motion testing showed forward flexion to 60 degrees, backward extension to 50 degrees, bilateral lateral flexion to 40, and bilateral lateral rotation to 50 degrees associated with very minimal pain with lateral range of motion.  Upper and lower extremity muscle strength was normal and symmetrical, deep tendon reflexes were 1 to 2+ bilaterally.  The Veteran had mild pain and tenderness over the upper thoracic spine with backward extension; otherwise, straight leg raising test bilaterally to 90 degrees was negative.  The examiner noted no cervical radiculopathy symptoms, the Veteran's gait was unremarkable, and toe and heel walking were performed normally.  Neurological examination was normal without evidence of focal neurological deficits and no history of seizures.  

Reviewing the radiological data, the examiner noted that cervical spine X-rays from February 2007 showed loss of normal cervical lordosis suggestive of muscle spasm, minimal degenerative changes and spondylosis of the cervical spine at the level of C4-C5 with corresponding neuro foraminal encroachment on the left and mild neuro foraminal encroachment from C2 through C6 on the right, facet joints and posterior elements were within normal limits.  The impression was cervical spine muscle spasm, minimal degenerative changes and spondylosis of C4-C5, and mild neuro foraminal encroachment as described.  The examiner further noted that March 2007 computed tomography (CT) scan of the cervical spine revealed no significant abnormality.  

The diagnosis was degenerative arthritis and degenerative spondylosis of the cervical spine at C4-C5 with corresponding neuro foraminal encroachment on the left and mild neuro foraminal encroachment from C2 through C6 on the right with mild intermittent right sided cervical radiculopathy symptoms.  Functional loss due to pain and functional impairment is mild to moderate.  Joint function is additionally limited by pain, fatigue and weakness secondary to repetitive use and flare-ups and at that time functional loss is estimated as moderate to moderately severe.  The diagnosis also included mild thoracic scoliosis with mild functional loss.  

In the June 2007 rating action on appeal, the RO granted service connection for degenerative arthritis and spondylosis, cervical spine at C4-C5 (claimed as neck with right arm radiation) and assigned a 10 percent rating from June 20, 2006, the day following the Veteran's discharge from active duty service.

A September 1, 2010 VA examination report notes that the Veteran described his neck pain as "constant," graded it as 7-8 on the pain scale and indicated that it increased to 10 (with 10 to 25 percent increase in limitation of motion/functional impairment) every other day.  He reported that he "had at least 3-4 bedbound episodes every month" which last from 2-3 hours and result in "at least 14 days of sick time per month ([he] is self-employed)."  The Veteran's associated symptoms included an increase in headaches, stiffness, fatigue, spasm, weakness, decreased range of motion and numbness.  He also complained of unsteadiness and reported having fallen 12 times over the last 12 months related to his neck and left knee impairment.  He denied ankylosis.  

Regarding right upper extremity radiculopathy, the Veteran recalled having increased right upper extremity symptoms starting in 2002.  He reported right upper extremity weakness and fatigue and continuous right arm tingling which radiated from the shoulder muscles to the right hand.  

On physical examination, range of motion testing showed 0-25 degrees of flexion with pain at 25 degrees, 0-30 degrees of painless extension, 0-35 degrees of bilateral lateral flexion with pain at 35 degrees bilaterally, and 0-40 degrees of bilateral rotation with pain on the left only at 40 degrees.  There was tenderness at approximately C7 to his paraspinal and bilateral trapezius muscles.  With repetitive testing times 3 of his cervical spine, the Veteran had an increase in pain, mild to moderate fatigue, weakness, lack of endurance and incoordination but no additional decrease in range of motion.  He had no spasm and his hand grasp was 5/5.  The examiner noted that electromyography (EMG) was suggestive of a right C-6 radiculopathy.  In pertinent part, the assessment was cervical spine spondylosis and right upper extremity C-6 radiculopathy.  

Upon consideration of the foregoing, in a September 2010 rating decision, the RO assigned an increased 20 percent rating for the Veteran's degenerative arthritis of the cervical spine with radiculopathy of the right upper extremity from September 1, 2010, the date of VA examination showing increased impairment.  

On February 5, 2015 VA examination, the Veteran reported that his cervical spine degenerative joint disease (manifested by continuous aching pain at the base of the back of his neck down into the middle of his back) was progressively worsening and he was having increased difficulty with turning his head, leaning his head back and sleeping.  He reported using a TENS (Transcutaneous Electrical Nerve Stimulation) unit, heating pad and ice therapy with some relief.  He described his pain level (which is aggravated by bending, lifting or any activity that pulls the neck) as 6-9 on a scale of 10, depending on his medication and other treatments, with increased functional loss during flare-ups.  He reported having 2-3 flare-ups per day, with severity increasing to 9-10 on a scale of 10 and lasting 4-5 minutes up to 2 hours, depending on response to treatment.  The examiner noted that the Veteran is right hand dominant.  

On physical examination, range of motion testing showed 0-30 degrees of flexion, 0-10 degrees of extension, 0-20 degrees of right lateral flexion, 0-10 degrees of left lateral flexion and 0-45 degrees of bilateral lateral rotation.  The examiner noted that pain resulting in functional loss was exhibited on each range of motion; however, there was no additional functional loss or loss of range of motion after three repetitions.  Examination also showed muscle spasm resulting in abnormal gait or abnormal spinal contour (the Veteran held his "neck in [a] rigid boardlike position" at all times during the examination), mild tenderness palpated at C6, T1 and no guarding.  Muscle strength and reflex testing was normal throughout.  The examiner noted moderate right upper extremity radiculopathy involving the C5/C6, C7 and C8/T1 nerve roots (upper, middle and lower radicular group).  There was no ankylosis or IVDS and no other neurologic abnormalities related to the cervical spine condition.  The examiner noted that the Veteran is unable to turn his neck, he previously worked corrections but was unable to perform quick response due to neck pain and lack of flexibility of the neck.  The Veteran reported that he was let go from his job due to disability issues.  

Upon consideration of the foregoing, in an April 2015 rating decision, the RO assigned a separate 40 percent rating for the Veteran's right upper extremity radiculopathy from February 5, 2015, the date of VA examination showing increased impairment.  The RO explained that the Veteran's right upper extremity was previously rated as noncompensable and was included with the evaluation of his degenerative arthritis of the cervical spine.  

Cervical Spine Prior to September 1, 2010

There is no evidence in the record showing that prior to September 1, 2010, the Veteran's service-connected degenerative arthritis of the cervical spine was manifested by symptoms warranting an evaluation in excess of 10 percent under any applicable criteria.  The May 2007 VA examination report shows forward flexion of the cervical spine to 60 degrees, the combined range of cervical spine motion was not limited to 170 degrees, the Veteran's posture was unremarkable (muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour was not shown) and there were no incapacitating episodes.  Consequently, the schedular criteria for an increased 20 percent rating prior to September 1, 2010 under Codes 5242, 5243 were not met.

Cervical Spine from September 1, 2010

For the period from September 1, 2010, the Veteran's service-connected degenerative arthritis of the cervical spine is rated 20 percent.  Although the record pertaining to this period includes an assessment of decreased and painful cervical spine motion, it does not show (nor is it alleged) that degenerative arthritis of the cervical spine has been manifested by either forward flexion limited to 15 degrees or favorable ankylosis of the entire cervical spine as to warrant the next higher (30 percent) rating.  Further, there is no evidence (or allegation) of incapacitating episodes (bed rest prescribed by a physician).  Notably, although the Veteran reported having "bedbound episodes" during his September 2010 VA examination; the record does not show, and it is not alleged, that he sought medical attention for this (or any other similar) incident.  Consequently, the schedular criteria for a rating in excess of 20 percent from September 1, 2010 under Codes 5242, 5243 have not been met.

Right Upper Extremity Radiculopathy Prior to February 5, 2015

The February 2007 VA treatment report notes cervical radiculopathy, numbness and right hand loss of grip.  Similarly, although the May 2007 VA examiner noted no cervical radiculopathy symptoms on examination, based on review of radiological data, the diagnoses included mild intermittent right sided cervical radiculopathy.  As such, the Board finds that the Veteran is entitled to a separate 20 percent evaluation for mild right upper extremity radiculopathy for the period beginning June 20, 2006 to February 5, 2015.  As it is not shown (or alleged) that the Veteran's right upper extremity radiculopathy was manifested by moderate disability, a rating in excess of 20 percent is not warranted during the period from June 20, 2006 to February 5, 2015 for radiculopathy of the right upper extremity.

Right Upper Extremity Radiculopathy from February 5, 2015

From February 5, 2015, when VA examination found that the Veteran had moderate right upper extremity radiculopathy involving the C5/C6, C7 and C8/T1 nerve roots (upper, middle and lower radicular group), the right upper extremity radiculopathy has been rated 40 percent.  The record does not show (and it is not alleged) that the Veteran's right upper extremity radiculopathy is manifested by severe incomplete paralysis.  Accordingly, a rating in excess of 40 for right upper extremity radiculopathy is not warranted at any time during the appeal period from February 5, 2015. 

The Board is aware of the Veteran's credible complaints of pain made during VA examinations.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran is not, however, competent to identify a specific level of disability according to the appropriate diagnostic code.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Such competent evidence concerning the nature and extent of the Veteran's cervical spine disabilities have been provided by the medical personnel who have examined him during the current appeal.  The medical findings directly address the criteria under which cervical spine disabilities are evaluated.

The Board finds that the effects of pain reasonably shown by the record to be due to the Veteran's service-connected degenerative arthritis of the cervical spine are contemplated by the ratings of 10 percent prior to September 1, 2010 and 20 percent thereafter.  The evidence simply does not show that pain, due to the service-connected disability, has caused functional loss warranting higher evaluations under the General Rating Formula.  38 C.F.R. §§ 4.40, 4.45; DeLuca, supra. 

Other Considerations

Finally, the record contains no indication that the rating criteria are inadequate to rate the Veteran's disability.  The discussion above reflects that the symptoms of the Veteran's cervical spine disability, orthopedic and neurological, are contemplated by the applicable rating criteria.  The competent medical evidence of record shows that his cervical spine disability results in pain and limitation of motion (and right upper extremity radiculopathy).  The General Formula provides ratings based on limitation of motion with or without pain.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  Therefore, the Veteran's disability picture is contemplated by the rating schedule, the assigned evaluations are adequate, and no referral for an extraschedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In sum, the preponderance of the evidence demonstrates that the Veteran is not entitled to an evaluation in excess of 10 percent prior to September 1, 2010 and 20 percent thereafter for degenerative arthritis of the cervical spine or 20 percent prior to February 5, 2015 and 40 percent thereafter for right upper extremity radiculopathy.  The Board has applied the benefit of the doubt doctrine in assigning an increased 20 percent rating for the Veteran's right upper extremity radiculopathy from the earlier effective date of June 20, 2006 and has determined that it is not applicable to the remaining claim for increase.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Entitlement to total disability rating based upon individual unemployability (TDIU) is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Veteran has reported the he was employed full-time until July 20, 2014.  See February 2015 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  A May 2015 rating decision granted TDIU from July 21, 2014, the day following the last date of his full-time employment.  Hence further consideration of TDIU is not warranted.


ORDER

An initial evaluation in excess of 10 percent for degenerative arthritis of the cervical spine prior to September 1, 2010 and in excess of 20 percent from that date is denied.

An evaluation of 20 percent, but no more, for the Veteran's service-connected right upper extremity radiculopathy from June 20, 2006 to February 5, 2015 is granted, subject to the laws and regulations governing the payment of monetary benefits.  

An evaluation in excess of 40 percent from February 5, 2015 for right upper extremity radiculopathy is denied.  


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the appellant in the development of facts pertinent to his claims of service connection for a thoracolumbar spine disorder and a respiratory disorder, to include chronic rhinitis status post deviated septum surgery.  See 38 C.F.R. § 3.159.

The Veteran was treated for sinusitis during service from 2001 to 2006 and underwent septoplasty in August 2003.  Review of the record shows that he has reported continued sinus symptoms since service separation.  See May 2007 and September 2010 VA examinations and November 2010 VA Form 9, Appeal to Board of Veterans' Appeals, attachment.  However, although the September 2010 examiner attributed the Veteran's sinusitis to his military service, both the May 2007 and September 2010 examination reports note that there was no sinusitis on X-ray (and the September 2010 examiner noted that the Veteran had last seen an ENT 4 years previously while in the military).  Accordingly, a clarification opinion as to the nature and etiology of any current respiratory disorder is required.  

The Veteran also claims that service connection is warranted for "worsening of degenerative arthritis in [his] back, to include the entire C-spine along with the top of the thoracic spine."  See November 2010 VA Form 9, Appeal to Board of Veterans' Appeals, attachment.  As the Veteran has raised a secondary service connection theory of entitlement (a thoracolumbar spine disorder secondary to his service-connected cervical spine disability), he should be notified as to how to substantiate a claim for secondary service connection and afforded a VA examination to obtain an opinion as to whether he has a thoracolumbar spine disability secondary to his service connected cervical spine disability.

Review of the record shows that the Veteran receives ongoing VA treatment.  Further, the sinusitis portion of the September 2010 VA examination report notes that he is treated by Dr. T, a primary care physician outside.  Records of such treatment may contain pertinent information and must be obtained.  VA records are constructively of record.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include updated VA treatment records and records from Dr. T.

2.  Provide the Veteran with notice as to the evidence and information necessary to substantiate a claim for secondary service connection.  Allow him a reasonable opportunity to respond.

3.  After the development sought above is completed, the AOJ should arrange for the Veteran to be examined by an appropriate physician to determine the nature and likely etiology of his respiratory disorder, to include chronic rhinitis status post deviated septum surgery.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion that responds to the following: 

a)  Please identify (by clinical diagnosis) any respiratory disability found, to include status post deviated septum surgery. 

b)  As to each diagnosed respiratory disability entity, please opine whether it is at least as likely as not (a 50 percent or better probability) that such disability is related to the Veteran's active duty service (i.e., was incurred or aggravated therein).  In doing so, the examiner should specifically discuss the Veteran's service treatment records which show that he was treated for sinusitis and underwent septoplasty in August 2003. 

c)  If no specific respiratory disability is diagnosed, please reconcile such finding with the recurrent respiratory complaints reported by the Veteran (which he is competent to report).

The examiner must explain the rationale for all opinions.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  After completion of the foregoing, schedule the Veteran for a VA examination to determine the nature and likely etiology of his claimed thoracolumbar spine disorder.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion that responds to the following:

a)  Please identify (by clinical diagnosis) any thoracolumbar spine disability found.  

b)  Please identify the most likely etiology for each diagnosed thoracolumbar spine disability entity?  Specifically, is it at least as likely as not (a 50 percent or greater probability) that it was either (i) caused or (ii) aggravated by (increased in severity due to) the Veteran's service-connected cervical spine disability?  

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of thoracic spine disability (i.e., a baseline) before the onset of the aggravation.

The examiner must explain the rationale for all opinions.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  The AOJ should then review the record and readjudicate the Veteran's claims.  If any remain denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


